DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 01/13/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all species is sufficiently related and the search and examination of the entire application could be made without a serious burden.  This is not found persuasive because the inventions require different fields of search, thus causing a burden to Examiner. For example, Species B would require search queries such as “U-shape” and “bent,” while Species E would require “block,” “portions,” and the like. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/13/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “first thermal conductivity anisotropy that being higher in longitudinal directions of the blade and being lower in widthwise directions transverse to the longitudinal directions” (p. 48, lines 8-10) is unclear. For examining purposes, the phrase has been interpreted as claiming a thermal conductivity that is higher in a longitudinal direction, such as along a tapered edge of a blade, and lower in a widthwise direction. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Karasawa (US 2003/0187429 A1), hereinafter Karasawa.


	a blade configured to engage with a treatment target (Figs. 2A-2B: therapeutic part 16, blade edge part 21; paragraph [0063], lines 5-11; paragraph [0069], lines 6-8);
	a heater configured to be spaced apart from the blade (Figs. 2A-2B: heat source part 15; paragraph [0063], lines 3-5);
	and as best understood in light of the 35 U.S.C. 112(b) issue identified above, a first thermally conductive member sandwiched between the blade and the heater so as to transmit heat to the blade wherein the first thermally conductive member includes a first thermal conductivity anisotropy that being higher in longitudinal directions of the blade and being lower in widthwise directions transverse to the longitudinal directions (Figs. 2A, 3A: heat conducting plate 20; paragraph [0069], lines 1-4; paragraph [0084], lines 6-10).

Regarding claim 2, Karasawa teaches wherein the first thermal conductivity anisotropy is higher in plane directions of a plane transverse to the widthwise directions and is lower in the widthwise directions (paragraph [0084], lines 6-10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Karasawa in view of Lemak (US 2011/0014417 A1), hereinafter Lemak.

Regarding claim 3, Karasawa discloses the treatment tool of claim 2, but fails to teach wherein the first thermally conductive member is defined by a plurality of first stacked sheets extending in the plane directions of the plane transverse to the widthwise directions.
	However, Lemak teaches wherein the first thermally conductive member is defined by a plurality of first stacked sheets extending in the plane directions of the plane transverse to the widthwise directions (Figs. 1, 3: structure 3; paragraph [0031]).
	
Regarding claim 4, Karasaw discloses the treatment tool of claim 2, but fails to teach wherein each of the plurality of sheets is substantially made of either carbon or graphite or combination thereof.


Regarding claim 5, Karasaw discloses the treatment tool of claim 2, but fails to teach wherein each of the sheets contains graphite. 
	However, Lemak teaches wherein each of the sheets contains graphite (paragraph [0032]). 

Karasawa is considered analogous to the claimed invention because both are in the same field of electrosurgical devices which use heat to treat living tissue. Lemak is considered pertinent to the problem faced by the inventor because it is an anisotropic thermal conduction element intended for spreading and controlling heat from a heat source within electronic devices. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the therapeutic device of Karasawa to include a thermally conductive element consisting of a plurality of graphite sheets, such as by replacing the heat conducting plate (20) of Karasawa with the structure (3) of Lemak. Such a modification would yield predictable results, namely, to allow heat from a heat source to be transmitted to a blade, specifically along a longitudinal axis of said blade, in order to treat living tissue. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794